The appeal from the order of October 19, 1909, is dismissed, with ten dollars costs and disbursements, upon the ground that such order is not appealable. The motion to amend the order of May 27, 1909, was unnecessary. The condition in the order with regard to the filing of the bonjl being a condition in favor of respondent could be waived by him. The appellant is estopped from claiming his right to a jury trial, and must proceed with the, hearing before the referee. Hirschberg, P. J., Jenks, Burr, Thomas and Carr, JJ., concurred.